Citation Nr: 1820010	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-23 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for guttate psoriasis prior to August 18, 2014, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to a compensable rating for a scar, right eye lateral canthus.

3.  Entitlement to a separate rating for vision impairment related to a scar, right eye lateral canthus.

4.  Entitlement to a compensable rating for history of stress fracture right tibia.

5.  Entitlement to a compensable rating for history of stress fracture left tibia.

6.  Entitlement to service connection for the right ankle, as secondary to history of stress fracture right tibia.

7.  Entitlement to service connection for the left ankle, as secondary to history of stress fracture left tibia.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000.

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran's rating for guttate psoriasis was increased to 10 percent, effective August 18, 2014.  However, the issue remains on appeal as it does not represent a full grant of the benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2017, the Veteran was afforded a video-conference hearing before the undersigned Veterans Law Judge.

The Board notes that the Veteran has also filed claims in the past for service connection for psoriatic arthritis.  This was most recently denied in a September 2014 rating decision and readjudicated in a July 2016 statement of the case (SOC).  The Veteran did not appeal to the Board after the issuance of the SOC, and, as a result, that claim is not currently before the Board.  If the Veteran wishes to pursue service connection for psoriatic arthritis, he should file a claim to reopen with the RO.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).

With regard to the Veteran's scars, he is service connected for one near the right eye, but not for the one on his back.  Service connection for the scar on his back was most recently denied in January 2012.  He was informed of the decision the same month.  He did not note disagreement with this denial within a year, and this issue is not on appeal.  Thus, the Board will only rate the scar near the right eye.

The decision below addresses the guttate psoriasis and scar ratings.  The remaining claims are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  Prior to August 18, 2014, the Veteran did not experience flare ups of his guttate psoriasis, his guttate psoriasis covered a minimal amount of his body, and he treated guttate psoriasis with topical medications.

2.  Since August 18, 2014, the Veteran had flare ups of guttate psoriasis covering 5 percent to 20 percent of his body and treated guttate psoriasis with topical medications.

3.  The Veteran's right eye scar is .4 centimeters in area and painful at times, but not disfiguring, nonlinear, or deep.


CONCLUSIONS OF LAW

1.  Prior to August 18, 2014, the criteria for compensable rating for guttate psoriasis were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7816 (2017).

2.  Since August 18, 2014, the criteria for rating in excess of 10 percent for guttate psoriasis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DC 7816 (2017).

3.  The criteria for a 10 percent rating, but no higher, for scar, right eye lateral canthus have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DCs 7800-7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Guttate Psoriasis

The Veteran's guttate psoriasis has been rated under DC 7816, which provides for a noncompensable rating where less than 5 percent of the entire body or exposed areas affected, and; no more than topical therapy required during the past 12-month period;  a 10 percent rating is assigned where the disability affects at least five percent but less than 20 percent of the entire body, or at least five percent but less than 20 percent of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period; a 30 percent disability rating is warranted for psoriasis affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 percent disability rating is warranted for psoriasis affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7816. 

The Veteran contends that his current ratings do not reflect the severity of his symptoms.  Specifically, the Veteran notes that he has to miss work, put cream all over his body, and has joint pain when his psoriasis flares up.  He notes that his guttate psoriasis covers most of torso and some of his legs during a flare up.  He describes the psoriasis as scaly, which makes him wear long-sleeved shirts.

The Veteran was afforded a VA examination of his psoriasis in June 2010.  The examiner noted no symptoms within the last 12 months and treatment with prescription shampoo and over-the-counter hydrocortisone cream.  The Veteran noted itching when the rash is present.  Other than some dry skin on the back of the scalp, which was said not to be disfiguring, no psoriasis rash was noted at the time of the examination.  

An April 2011 private treatment record notes acute psoriasis, but does not describe any symptoms.

In August 2014, the Veteran was afforded another VA examination of his psoriasis.  He described the condition as a rash on his scalp, chest and hands with outbreaks lasting 1-2 weeks every month or two.  A lack of scarring or disfigurement of the head, neck, or face due to psoriasis was noted.  He used topical cortisone constantly or near-constantly.  Psoriasis covered between 5 percent and 20 percent of exposed and whole body area.

Given the evidence of record, the Board finds that a noncompensable rating is warranted prior to August 18, 2014.  The Veteran had reported no flare-ups in the previous year, and no rash, other than some dry scalp on the back of the head, was found upon examination.  Thus, the psoriasis covered a minimal amount of the body and because the Veteran reported a lack of flare ups at that time, the examination adequately captured his symptoms.  Further, only topical medication-shampoo and hydrocortisone cream-were needed to treat the psoriasis.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017) (holding that topical hydrocortisone cream was not systemic therapy contemplated by the skin rating criteria). 

Thereafter, since August 18, 2014, a 10 percent rating, but no higher, is warranted, as the Veteran's psoriasis covered his scalp, chest, and face and was said to cover 5 percent to 20 percent of the body.  However, this did not result in disfigurement.  Again, a cortisone cream was used for treatment.  Id.  Further, although the examination does not appear to have taken place during a flare-up, the Veteran described his symptoms during a flare up and these descriptions were used to ascertain the severity of his symptoms during a flare up.  Therefore, the Board finds that the August 2014 examination adequately describes his guttate psoriasis symptoms.

A 10 percent rating is not warranted prior to August 18, 2014, the date of the most recent psoriasis examination because the evidence does not show the onset of his psoriatic rashes, to include flare ups, prior to that date on which the August 2014 VA examination was conducted.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Any earlier date for that rating would be speculation.

Finally, DC 7816 also directs the Board to rate, depending on the predominant disability, psoriasis under DCs 7800-7805 which provide for ratings for scar.  From the Veteran's testimony of his symptoms and examination reports, the Board finds that the predominant disability is best reflected in the ratings for psoriasis under DC 7816 as no scarring or disfigurement was noted with this disability.

Scar, Right Eye Lateral Canthus

Under DC 7800, scarring resulting in disfigurement of the head, face, or neck warrants a 10 percent rating if one characteristic of disfigurement is present.  38 C.F.R. § 4.118, DC 7800. 

A 30 percent evaluation is warranted if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.

A 50 percent evaluation is authorized if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  Id. 

An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under DC 7804, a 10 percent rating is available where there is one scar that is painful or unstable with higher ratings for more such scars.

In a June 2010 statement, the Veteran described his scar as causing moderate disfigurement, located in the right corner of his eye, and requiring 9-10 stitches at the time of injury.

The Veteran was afforded an examination of his scar in June 2010.  It measures 1 centimeter by .4 centimeters, for a total area of .4 centimeters squared.  There is no breakdown of the skin, and the scar was not painful.  It was said to be superficial, not limit motion or function, and did not distort the face.  It was only slightly hypopigmented and neither depressed nor elevated.

At the Board hearing, the Veteran noted having two stitches near the right eye.  He now wears glasses, and stated that sometimes the glasses irritate the scar.

Based on the Veteran's reports that his scar is painful to the touch, the Board finds that a 10 percent rating, but no higher, is warranted.  The examination reports and Veteran's testimony have not indicated that any characteristics of disfigurement are noted.  Further, both reflect a small scar near the corner of the right eye that is not deep or nonlinear and does not distort the Veteran's facial features.

With this rating, the Board confines itself to the scar itself.  Whether separate ratings are warranted for additional ratings for disabling effects not considered by DCs 7800-7804 will be remanded to the RO.

Conclusion

The Board concludes that a higher rating of 10 percent is warranted for the right eye scar.  However, the preponderance of the evidence is against an event higher rating, or higher ratings for guttate psoriasis.  Thus, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Prior to August 18, 2014, a compensable rating for guttate psoriasis is denied.

Since August 18, 2014, a rating in excess of 10 percent for guttate psoriasis is denied.

A 10 percent rating, but no higher is granted for scar, right eye lateral canthus, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Separate Rating for Vision Impairment Related to a Scar, Right Eye Lateral Canthus

The Veteran's right eye scar is rated under DC 7800.  DC 7805 directs VA to rate separately any disabling effects not considered in a rating provided under DCs 7800-04.  At the Board hearing, the Veteran testified that he sometimes has blurred vision in his right eye because of the injury that caused his scar.  While VA does not compensate for refractive error of the eye, 38 C.F.R. § 3.303(c), compensation for impaired vision due to an injury during service is available.  VAOPGCPREC 82-90.  Therefore, an examination and medical opinion is necessary to determine whether and to what extent, if any, the Veteran's scar is related to his blurred vision.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Such a rating would not be pyramiding with the painful scar because the symptomatology is different.  See 38 C.F.R. § 4.14.

Service Connection for Right and Left Ankle

In August 2011, a medical opinion was obtained regarding whether the Veteran's right and left ankle disorders were secondary to his right and left tibial stress fractures.  The examiner opined that the stress fractures did not cause and is not due to decreased range of motion in the ankles because the stress fractures in the tibias were distant from the ankles and there is no record of involvement of the ankles in the stress fractures.  

While the opinion sufficiently addressed secondary causation, the examiner did not address the aggravation prong of secondary service connection.  As a result, a remand to obtain a new opinion addressing the aggravation prong is warranted.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Ratings for Right and Left Stress Fracture

The Board notes that the Veteran's stress fractures have been assigned ratings, in part, under 38 C.F.R. § 4.71a DC 5262 that contemplates impairment of the tibia and fibula with varying degrees of ankle disability.  The Board has remanded the claims for service connection for right and left ankle disorders.  Since the outcome of these claims have a bearing on the ratings to be assigned for right and left stress fracture, the Board finds that these claims are inextricably intertwined with the pending service connection claims and will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, these issues are REMANDED for the following actions:

1.  Afford the Veteran an examination of his blurred vision claimed to be related to his right eye scar by an appropriate medical clinician.  After examination and review of the entire claims file, the examiner should opine as to:

Whether the Veteran's blurred right eye vision, if any, is at least as likely as not (50 percent probability or greater) caused by, or aggravated by, his service-connected right eye scar.

Aggravation is an increase in disability beyond a temporary flare-up or natural progress of the disease.

A complete rationale should be provided for any opinion rendered.

2.  Forward the claims file to an appropriate medical examiner.  Whether to conduct an examination is left to the examiner's discretion.  After a review of the entire claims file, the examiner should opine as to:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right and left ankle disorders are caused by, or aggravated by, his service-connected right and left tibial stress fractures, respectively.

Aggravation is an increase in disability beyond a temporary flare-up or natural progress of the disease.

A complete rationale should be provided for any opinion rendered.  

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


